Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00721-CV

PHILADELPHIA INDEMNITY INSURANCE COMPANY a/s/o Mirsan, L.P., d/b/a Sienna
                         Ridge Apartments,
                             Appellant

                                              v.

                                    Carmen A. WHITE,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-16235
                           Honorable Peter Sakai, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and we REMAND this matter to the trial court for entry of judgment in favor of
appellant Philadelphia Indemnity Insurance Company, a/s/o Mirsan, L.P. d/b/a Sienna Ridge
Apartments.

        We order that appellant Philadelphia Indemnity Insurance Company, a/s/o Mirsan, L.P.
d/b/a Sienna Ridge Apartments recover its costs of this appeal from appellee Carmen A. White.

       SIGNED January 4, 2017.


                                               _____________________________
                                               Marialyn Barnard, Justice